DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 & 4 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Stoll et al (DE 4201464 A1).
	Stoll et al disclose a fluid circuit (e.g. Fig. 1) for an air cylinder (11), connected to a switching valve (15) provided with exhaust ports, wherein: the air cylinder includes a head-side pressure chamber and a rod-side pressure chamber defined by a piston (10), the head-side pressure chamber is connected by a first pipe (14) to a first output port of the switching valve, the rod-side pressure chamber is connected by a second pipe (13) to a second output port of the switching valve, the switching valve switches between supply and discharge of air to and from the head-side pressure chamber and the rod-side pressure chamber, a first restrictor (e.g. the opening cross section of the proportional directional valve 15) is arranged at a connection point between the first pipe and the switching valve or in a vicinity of the first output port of the switching valve, and a second restrictor (e.g. the opening cross section of the proportional directional valve 15) is arranged at a connection point between the second pipe and the switching valve or in a vicinity of the second output port of the switching valve.  Wherein: the first restrictor and the second restrictor are variable restrictors (e.g. due to the plunger drive 16 varying the opening cross section of the proportional directional valve 15); and the first restrictor and the second restrictor are meter-in restrictors (e.g. the restrictor is in the supply line).  

Claims 1 & 3-4 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Harju (6129001).
	Harju discloses a fluid circuit for an air cylinder (1), connected to a switching valve (6) provided with exhaust ports, wherein: the air cylinder includes a head-side pressure chamber (10) and a rod-side pressure chamber (12) defined by a piston (2), the head-side pressure chamber is connected by a first pipe (e.g. attached at port 4) to a first output port of the switching valve, the rod-side pressure chamber is connected by a second pipe (e.g. attached at port 5) to a second output port of the switching valve, the switching valve switches between supply and discharge of air to and from the head-side pressure chamber and the rod-side pressure chamber, a first restrictor (e.g. 8, Figs. 4 & 6) is arranged at a connection point between the first pipe and the switching valve or in a vicinity of the first output port of the switching valve, and a second restrictor (e.g. 8, Figs. 2 & 8) is arranged at a connection point between the second pipe and the switching valve or in a vicinity of the second output port of the switching valve.  Wherein: the first restrictor and the second restrictor are fixed restrictors (8); and the first restrictor and the second restrictor are meter-in restrictors (e.g. the restrictor is in the supply line).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references listed on from PTO-892 are cited for their relevance to the disclosed invention and demonstration of the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819. The examiner can normally be reached M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
September 20, 2022